Citation Nr: 1133654	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 07-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether a May 1980 rating decision that denied entitlement to service connection for anxiety neurosis should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In August 2011, the Veteran's representative submitted additional evidence on the Veteran's behalf, with a waiver of initial consideration of this evidence by the RO. Thus, the Board will consider the additional evidence in conjunction with this appeal. See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for coronary artery disease due to Agent Orange exposure in Vietnam, and entitlement to service connection for restrictive lung disease secondary to coronary artery disease, were raised by the Veteran's representative in an August 2011 Written Brief Presentation. These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ) under newly issued regulations pertaining to presumptions of service connection for ischemic heart disease for Veterans who were exposed to Agent Orange. The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran did not submit a notice of disagreement within one year of June 1980 notice of a May 1980 rating decision that denied service connection for anxiety neurosis. 

2. The arguments received from the Veteran and his representative in support of his motion for CUE did not set forth an alleged specific error of fact in the RO's May 1980 decision.

3. The Veteran and his representative have not provided any degree of specificity as to why the result of the May 1980 rating decision would have been manifestly different but for an alleged error of fact or law


CONCLUSIONS OF LAW

1. The May 1980 RO rating decision that denied a claim for service connection for anxiety neurosis is final. 38 U.S.C.A. § 7105 (West 2002). 

2. Because the pleading requirements for a motion for revision of the May 1980 RO rating decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the Veteran and his representative have not pled with sufficient specificity to raise a valid claim of CUE in a May 1980 RO rating decision that denied service connection for anxiety neurosis. Accordingly, the CUE motion will be dismissed without prejudice to refiling.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law. The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Previous determinations which are final and binding ... will be accepted as correct in the absence of [CUE]." 38 C.F.R. § 3.105(a). To initiate a request for revision, a claimant must file a CUE motion that collaterally attacks a final decision by an RO or the Board. See Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993).

To establish CUE in a final decision of the Board or of the RO, a claimant must show that (1) either the facts known at the time were not before the adjudicator or that the law then in effect was incorrectly applied, and (2) had the error not been made the outcome would have been manifestly different. Grover v. West, 12 Vet. App. 109, 112 (1999). A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE claim. Damrel v. Brown, 6 Vet. App. 242, 245 (1994). A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet. App. 310, 313 (2005). See also 38 C.F.R. §§ 3.105(a) (RO CUE), 20.1403 (Board CUE).

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error." Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (adopting Court of Appeals for Veterans Claims (Court) interpretation of 38 C.F.R. § 3.105).

The failure to raise a specific allegation of clear and unmistakable error "does not waive such a claim--it only delays its adjudication to a time when it is properly raised." See Andrews v. Principi, 18 Vet. App. 177 (2004), aff'd sub nom. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).

Both the Court and the Federal Circuit have addressed the specificity requirement necessary for CUE motions. In Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001), the Federal Circuit instructed that a CUE movant must describe the alleged error "with some degree of specificity" and must "provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.' " Id. at 1355 (quoting Fugo v. Brown, 6 Vet. App. 40, 44 (1993)); see also Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); 38 C.F.R. § 20.1404(b) (A sufficiently pled CUE motion must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error."). 

In Roberson v. Principi, the Federal Circuit determined the standard to be applied when VA considers the scope of claims for benefits: VA is required "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits." Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). More recently, in Andrews, the Federal Circuit reiterated that "CUE claims must be pled with specificity," 421 F.3d at 1282, but elaborated upon this standard by stating that "VA's duty to sympathetically read a veteran's pro se CUE motion to discern all potential claims is antecedent to a determination of whether a CUE claim has been pled with specificity," 421 F.3d at 1283.

A sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent. Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective. See Acciola v. Peake, 22 Vet. App. 320 (2008). Rather, a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision. See Canady v. Nicholson, 20 Vet. App. 393 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading"). 

If the CUE pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit. In that circumstance, a CUE motion is properly dismissed without prejudice. See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet. App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "shall be dismissed without prejudice to refiling"). 

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them. See Acciola v. Peake, 22 Vet. App. 320 (2008).

The proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).


CUE Motion Dismissed

The Veteran did not submit a notice of disagreement within one year of June 1980 notice of a May 1980 rating decision that denied service connection for anxiety neurosis. Thus, that decision is final. See 38 U.S.C.A. § 7105. The rating decision may be revised, however, if there is a finding of CUE. 38 C.F.R. § 3.105(a).

In March 2007, the RO received the Veteran's motion for a finding of CUE in the May 1980 RO rating decision that denied service connection for anxiety neurosis. The Veteran's representative asserted that "[t]he veteran was examined by VA rating physician and was diagnosed as being afflicted with 'Anxiety neurosis manifested by battle nightmares'". (Emphasis in original.)

In its May 1980 rating decision, the RO recounted the results of examination, including the diagnosis rendered at the April 1980 VA examination and now referenced by his representative. However, the RO did not find sufficient evidence of the Veteran having been subject to combat during active service. There is evidence that plausibly supports the RO's finding, insofar as a service treatment record pertaining to the Veteran's period of service in Vietnam was for burns incurred during an incident performed during his military occupational specialty of welding; and the Veteran's listed military occupational specialty during his period of active service in Vietnam was that of welder. 

The Veteran's representative thus did not allege an error of fact or law, or that the proper evidence was not before the RO, but rather disagreed with the manner in which the evidence was weighed in finding that the evidence did not support the events or incidents described by the Veteran. Such an allegation of error can never rise to the level of a valid claim of CUE. Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).
 
In June 2007, Veteran's representative submitted a notice of disagreement with the May 2007 RO rating decision that denied the claim of CUE in the May 1980 rating decision that denied service connection for anxiety neurosis; however, the representative provided no additional argument in support of the claim of CUE.

In a VA Form 9, the Veteran recounted the diagnosis of anxiety neurosis manifested by battle nightmares at the April 1980 VA examination. However, the Veteran raised no specific error of fact or law on the part of the RO in its May 1980 rating decision that denied service connection for anxiety neurosis. Thus, the VA Form 9 did not raise a valid claim of CUE. See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In a VA Form 646 received in December 2007 the Veteran's representative again recounted the diagnosis provided at the April 1980 VA examination, and cited to 38 C.F.R. § 3.304(3)(d) [sic], alleging that the "acknowledged Anxiety Neurosis comes under the purview of lay statements provided by combat personnel" under this provision. 

Presumably, the Veteran's representative meant to cite to 38 C.F.R. § 3.304(d), which is essentially a regulatory restatement of 38 U.S.C.A. § 1154(b), which provides that that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full. 38 U.S.C.A. § 1154(b).

As the Veteran's military occupational specialty was that of welder while in Vietnam, and there is no official notation indicating combat in his service department records, and he was treated for burns incurred as a welder during his period of service in Vietnam, it is not evident why this aspect of VA laws and regulations pertaining to presumptions afforded combat veterans would obviously and manifestly, and clearly and unmistakably, be for application; nor has the Veteran or his representative provided any specific theory of the case in this regard. Thus, the allegations associated with the VA Form 646 cannot rise to the level of an allegation of CUE. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

In an August 2011 Written Brief Presentation, the Veteran's representative criticized the RO's findings in its May 1980 rating decision that the Veteran did not engage in combat and did not qualify for a weapon. The representative acknowledged, however, that the Veteran's records do not specifically indicate that he qualified for a weapon. More importantly, the representative did not present any theory or argument as to why the evidence showed at that time that the Veteran obviously and manifestly, clearly and unmistakably, engaged in combat. As noted, his military occupational specialty was welder and he was treated for burn injuries incurred during welding while in Vietnam. Thus, this aspect of the Written Brief Presentation is not sufficient to be construed as a valid claim for CUE. It presents no more than a theory that certain known facts were misinterpreted, which as a matter of law is not CUE. Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).
 
Also in August 2011, the representative submitted a Wikipedia article on the history of the Veteran's unit; however, this article did not exist at the time of the May 1980 rating decision and therefore is not for consideration in deciding whether the May 1980 RO rating decision contains CUE. See 38 C.F.R. §§ 3.105(a); May v. Nicholson, 19 Vet. App. 310 (2005).

The representative asserted that although the Veteran was a welder, by "definition of service as a soldier, he was an infantryman. As a result, he would have likely been required to undertake infantry tasks." The representative presented no argument, however, as to how the record as it existed in May 1980 would clearly and unmistakably, obviously and manifestly have led to the conclusion that the Veteran was exposed to combat. Thus, this aspect of the Written Brief Presentation did not present a valid claim of CUE. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

For the above reasons, the pleading requirements for a claim of CUE are not met. Fugo v. Brown, 6 Vet. App. 40 (1993); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (adopting Court of Appeals for Veterans Claims interpretation of 38 C.F.R. § 3.105). The proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice. Simmons v. Principi, 17 Vet. App. 104, 114 (2003). Accordingly, the Veteran's claim of CUE in a May 1980 RO rating decision that denied service connection for anxiety neurosis is dismissed without prejudice to refiling.

The Board has reviewed the Veteran's CUE pleading as sympathetically as possible. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005). The Board has not overlooked the fact that the was diagnosed in April 1980 by a VA clinician as having service-related psychiatric disability, and indeed, since the time of the May 1980 rating decision the RO granted service connection for PTSD. However, in the absence of any clear and specific pleading as to why the outcome of the May 1980 rating decision would have been manifestly different but for an alleged error, or any defect in the May 1980 rating decision that on its face that gives rise to a finding or reasonably identifiable inference of CUE that the Board might elaborate upon on the Veteran's behalf, the appropriate remedy is dismiss this appeal without prejudice to refiling. Simmons v. Principi, 17 Vet. App. 104, 114 (2003). In reaching this determination, the Board has sympathetically read the CUE motion, but has also applied common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them. See Acciola v. Peake, 22 Vet. App. 320 (2008). 


ORDER

The motion for a finding of CUE in a May 1980 rating decision that denied service connection for anxiety neurosis is dismissed without prejudice to refiling.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


